                  Case 2:19-cv-01822-SI                Document 45-2          Filed 09/03/20           Page 1 of 1


                      ODFW Survey Data for Baker PAC Active Leks in 2011
                                                                                                                        ´
                                                                                      Note: Numbers in parentheses below
                                                                                            lek names are males counted
                                                                                            in 2011


                                                      THORN CREEK CATHERINE CREEK
                                                      (2)
                                           #
                                           *


                                               BIG CREEK
                                               (19)

         MAGPIE X
                                   #
                                   *

         PEAK             #
                          *            MAGPIE CREEK #1
                                       (10)



                                                CREWS CREEK
                                                (5)
                                                                                            HUTTON
                                       #
                                       *                                                    (14)
                                                                                       #
                                                                                       *


                                               OHV                     RUCKLES CREEK
                                               (15)             #
                                                                *      (19)

BAKER
                                                        #
                                                        *
                                                                            BAKER PAC
CITY
                                           #
                                           *
              !                                   VIRTUE #2
                                                  (18)          #
                                                                *
                                                                                  #
                                                                                  *
                                                                                           EAST WIDMAN
                                                                       WATER TROUGH        (22)
                                                                       (13)




                                                                                 #
                                                                                 *
                                                                                           PALMER #1
                                                                                           (12)




    #
    *   Active Lek
        Selected B2H Transmission Route
        Four Mile Lek Buffer (236,770 acres)

        Four Mile Transmission Buffer
        Baker PAC

0       2.5       5           10                       15
                                                        Miles
                                                                    19-1822 - Declaration of Craig Miller - Exhibit 2
